Citation Nr: 0534263	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from September 1966 to July 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision issued by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent evaluation for that disability.  The 
Board most recently remanded the case for additional 
development in September 2003; the RO has now returned the 
case to the Board for appellate review.

The appellant has appealed the initial 10 percent rating that 
was assigned for his PTSD disability when service connection 
was granted.  The appellant is, in effect, asking for a 
higher rating effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the rating issue is as set out on the 
title page.

The February 1997 Statement of the Case (SOC) indicates that 
the appellant's service-connected psychiatric disability was 
evaluated under 38 C.F.R. § 4.130.  The Board notes that the 
rating criteria that currently apply to mental disorders 
under 38 C.F.R. § 4.130 were amended effective in November 
1996; prior to November 7, 1996, mental disorders had been 
evaluated under the provisions of 38 C.F.R. § 4.132.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, since the date of 
the claim is March 29, 1996, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected 
psychiatric disability, beginning in November 1996.  The 
appellant must be afforded review of the applicable rating 
for his psychiatric disability for all applicable periods, 
under both the old and new criteria.


FINDINGS OF FACT

1.  Prior to December 2001, the appellant's PTSD was 
manifested by irritability and emotional lability, angry 
outbursts, social isolation, difficulty sleeping with 
recurrent nightmares, intrusive memories, some problems with 
concentration, survivor guilt, avoidance and numbing, 
symptoms of hyperarousal and a GAF score of 60 on Axis V.

2.  Prior to December 2001, the appellant's psychiatric 
disability was productive of definite impairment of social 
and industrial adaptability, but not considerable impairment.  
The appellant's psychiatric disability was productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but not reduced reliability and 
productivity.

3.  Beginning in December 2001, the appellant's PTSD was 
manifested by impaired sleep with recurring nightmares, 
daytime recollections, avoidance of reminders, significant 
disassociation of memory, a sense of a foreshortened future, 
significant disruption of relationships and estrangement from 
people with reduced interest in participation in activities, 
irritability, low tolerance for the behavior of others, 
hypervigilance, exaggerated startle response, social 
isolation, some episodes of panic-like attacks, depressed 
mood, anxiety, reduced enjoyment, reduced energy, survivor 
guilt and a GAF score of 51 on Axis V.

4.  Beginning in December 2001, the appellant's psychiatric 
disability was productive of considerable, but not severe, 
impairment of social and industrial adaptability.  The 
appellant's psychiatric disability was productive of 
occupational and social impairment with reduced reliability 
and productivity, but not deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for an initial evaluation of 30 
percent, but not more, have been met under either the 
regulations in effect before November 7, 1996, or the 
regulations in effect after that date.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2005); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  With resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for an evaluation of 50 
percent, but not more, have been met beginning December 20, 
2001, under either the regulations in effect before November 
7, 1996, or the regulations in effect after that date.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2005); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim.  The RO sent the 
appellant a letter in February 2001, in which he was informed 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  In addition, in the February 1997 
Statement of the Case (SOC), and the two Supplemental 
Statements of the Case (SSOC), the RO informed the appellant 
about what the evidence had to show to establish entitlement 
to higher ratings for his disability under both the old 
regulations and the current regulations.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the August 1996 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's rating claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the February 2001 RO letter, and in 
the various SSOCs issued beginning in January 2002; the 
appellant was supplied with the text of 38 C.F.R. § 3.159 in 
the July 2005 SSOC.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  In September 2005, the appellant was 
informed by an RO letter that he could submit more evidence 
to the Board; no evidence was thereafter submitted.  
Therefore, there is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim addressed below have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the report of the VA psychological 
examination conducted in June 1996, in the report of the VA 
psychiatric examination conducted in December 2001, and in 
the reports of VA outpatient treatment rendered between 1996 
and 1997.

The VA's Schedule for Rating Disabilities, 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.132 (1996) provides a general rating 
formula for psychoneurotic disorders, based upon the degree 
of incapacity or impairment.  VA amended its regulations for 
rating mental disorders, effective November 7, 1996.  See 61 
Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. 
§§ 4.125-130 (1997)).  In this case, the RO has reviewed the 
issue of entitlement to an increased rating for the 
appellant's PTSD disability under both the old criteria and 
the revised regulatory criteria, and the appellant has 
received notice of the old and new criteria, as evidenced by 
the SOC issued in February 1997.  The Board will resolve the 
claim under the criteria that is to the advantage of the 
appellant as per the holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The appellant underwent a VA psychological examination in 
June 1996.  He denied recent experience of exaggerated 
startle response.  He said that he currently had time on his 
hands and was thinking more about Vietnam.  He did not feel 
that he had close friends.  The appellant stated that he had 
not sought psychiatric treatment.  He said he had a short 
temper, that he did not feel comfortable dwelling on Vietnam, 
that he was having a lot of difficulty sleeping, that he had 
recurring nightmare several times per week and that he was 
easily irritated.  He also reported intrusive memories, but 
denied flashbacks.  Survivor guilt was noted.  On mental 
status examination, the appellant was alert and oriented in 
all spheres.  He was somewhat detached and his affect was 
somewhat restricted.  His speech was logical and rational.  
He said that he was still interested in recreational 
activities.  He denied pervasive depressed mood.  He denied 
suicidal and homicidal ideation.  The appellant said that he 
had trouble focusing and concentrating at times.  He also 
denied visual and auditory hallucinations.  The examiner 
rendered an Axis I diagnosis of PTSD and assigned a current 
GAF score of 60 on Axis V.

Review of the appellant's VA outpatient treatment reports 
dated in 1996, and 1997, reveals that he was not in receipt 
of any mental health services or treatment.

The appellant underwent a VA psychiatric examination in 
December 2001; the examiner reviewed the appellant's claims 
file.  The appellant stated that he had not had any ongoing 
psychiatric treatment.  He reported ongoing nightmares that 
would often cause him to wake in a sweat.  He also reported 
daytime recollections, avoidance of reminders, significant 
disassociation of memory, a sense of a foreshortened future, 
significant disruption of relationships and estrangement from 
people with reduced interest in participation in activities.  
He had symptoms of irritability, low tolerance for the 
behavior of others, hypervigilance, exaggerated startle 
response, social isolation and some episodes of panic-like 
attacks.  The appellant also had a depressed mood, anxiety, 
reduced enjoyment reduced energy and survivor guilt.  He 
described problems with anger and frustration.  On mental 
status examination, the appellant was alert and oriented.  He 
spoke in a normal tone and was coherent.  He demonstrated 
good abstract thinking and he was goal-oriented.  His thought 
content did not reveal any psychotic symptoms such as 
delusions, hallucinations or disorganized thinking.  There 
were no suicidal or homicidal thoughts.  His mood was 
depressed with some anxiety.  The appellant's cognitive 
functions were intact.  The examiner stated that the 
appellant showed that he had significant limitations due to 
his symptoms and that he showed difficulty obtaining and 
maintaining effective relationships with others to a 
considerable degree.  The examiner rendered an Axis I 
diagnosis of PTSD, chronic with associated symptoms of 
depression and anxiety.  The examiner assigned a GAF score of 
51 on Axis V.

The criteria for rating PTSD in effect prior to November 7, 
1996, provided at 38 C.F.R. § 4.132, Diagnostic Code 9411, 
that a 10 percent evaluation was warranted when there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation was warranted when there was definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and the symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  As will be explained, this means social and 
industrial impairment which is distinct, unambiguous, and 
moderately large in degree.  A 50 percent evaluation was 
warranted when there was considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and the symptoms resulted in such 
reduction in flexibility, efficiency and reliability levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation required severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  A 100 percent evaluation required 
that attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" (for a 30 
percent rating for a psychoneurosis under the rating criteria 
in effect prior to November 7, 1996) is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue.  Generally see Hood v. Brown, 4 Vet. App. 
301 (1993).

When evaluating a mental disorder, consideration is given to 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  When evaluating the level of disability from a 
mental disorder, consideration will be given to the extent of 
social impairment, but an evaluation shall not be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b). 

The current regulations state that, under the General Rating 
Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships is to be 
evaluated as 50 percent disabling.  A 30 percent evaluation 
will be assigned for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  The appellant's GAF score has basically 
ranged from 51-60.

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support an initial 
schedular evaluation of 30 percent for the appellant's PTSD.  
The medical evidence shows that the appellant's PTSD 
symptomatology had been severe enough to result in social 
isolation, depressed mood, chronic sleep impairment and mild 
concentration difficulties and severe enough such that the 
GAF score assigned by a VA psychologist in June 1996 was 60.  
The Board finds that these PTSD symptoms more closely 
approximate the criteria for a 30 percent evaluation under 
both the old criteria and the new criteria. 

However, in light of the evidence of record and the above 
legal criteria, the Board finds that the appellant is not 
entitled to an evaluation in excess of a 30 percent schedular 
rating prior to the December 2001 VA psychiatric examination.  
While the evidence does indicate that the appellant 
demonstrated such symptoms as disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, the evidence does 
not show considerable impairment or any circumstantial, 
circumlocutory, or stereotyped speech or any difficulty in 
understanding complex commands or retention of only highly 
learned material and forgetting to complete tasks or impaired 
abstract thinking.  There is no clinical evidence of any 
panic attacks or impairment of the thought process or 
communications.  The appellant had not exhibited any 
inappropriate behavior, and had been able to maintain his 
personal hygiene and other activities of daily living.  
Furthermore, there was no evidence of record that reflects 
any suicidal ideation.  The record clearly demonstrated that 
the appellant had irritability, chronic sleep impairment, 
hyperarousal, survivor guilt, intrusive memories, avoidance, 
numbing and mild concentration trouble, but he was generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.  Therefore a 30 percent evaluation, 
but no more, was warranted under the applicable rating 
criteria.

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support a 
schedular evaluation of 50 percent for the appellant's 
psychiatric disability beginning in December 2001.  The 
medical evidence shows that the appellant's psychiatric 
symptomatology has been severe enough such that the GAF score 
assigned by a VA psychiatrist was 51, and the appellant was 
described as having "considerable" impairment.  The 
appellant's symptoms included impaired sleep with recurring 
nightmares, daytime recollections, avoidance of reminders, 
significant disassociation of memory, a sense of a 
foreshortened future, significant disruption of relationships 
and estrangement from people with reduced interest in 
participation in activities, irritability, low tolerance for 
the behavior of others, hypervigilance, exaggerated startle 
response, social isolation, some episodes of panic-like 
attacks, depressed mood, anxiety, reduced enjoyment, reduced 
energy and survivor guilt.  The Board finds that these 
psychiatric symptoms, coupled with the appellant's GAF score, 
more closely approximate a 50 percent evaluation.

However, in light of the evidence of record and the above 
legal criteria, the Board finds that the appellant is not 
entitled to a 70 percent schedular rating.  The objective 
findings of the VA psychiatric examination contain no 
evidence that the appellant's symptoms caused severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
severe industrial impairment.  Nor did the appellant's 
symptoms cause occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

There is no clinical evidence of record to indicate that the 
appellant had a severe inability to maintain effective and 
wholesome relationships, as evidenced by his relationships 
with his wife and children.  There is no evidence that the 
appellant had symptoms such as suicidal ideation; obsessional 
rituals; illogical or irrelevant speech; near-continuous 
panic or depression affecting the ability to function; 
impaired impulse control); spatial disorientation; or neglect 
of personal appearance and hygiene.  While the appellant did 
note problems with angry outbursts, there is no evidence that 
these went beyond verbal altercations or that they involved 
any violence.  Therefore a 50 percent evaluation, but no 
more, was warranted under the applicable rating criteria 
beginning in December 2001.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the PTSD disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected PTSD addressed above has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for psychiatric disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
PTSD, and in fact, he has not received any psychiatric 
treatment for it.  He has not demonstrated marked 
interference with employment due solely to his PTSD.  

There is no objective evidence of any symptoms due to the 
service-connected PTSD disability that is not contemplated by 
the rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
PTSD disability, the Board has considered whether "staged" 
ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this instance, the record does not show 
varying levels of disability to a degree that would support 
the assignment of an additional tier for this psychiatric 
disability.  A 30 percent rating is warranted from the date 
service connection was granted, followed by a 50 percent 
evaluation from December 20, 2001 onward.


ORDER

An initial evaluation of 30 percent, but no more, for the 
PTSD disability prior to December 20, 2001 is granted.  
Thereafter, a schedular evaluation of 50 percent, but no 
more, is granted.  These grants are subject to the laws and 
regulations governing the award of monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


